Case 1:20-cv-17470-NLH-KMW Document 8 Filed 12/23/20 Page 1 of 4 PageID: 89



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ALLEN DUPREE GARRETT,          :
                               :
          Plaintiff,           :    Civ. No. 20-17470 (NLH) (KMW)
                               :
     v.                        :             OPINION
                               :
                               :
CITY OF CAMDEN, et al.         :
                               :
          Defendants.          :
______________________________:
APPEARANCE:

Allen Dupree Garrett
4366289
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Allen Dupree Garrett, an inmate presently

detained in the Camden County Correctional Facility in Camden,

New Jersey, seeks to bring this civil action in forma pauperis,

without prepayment of fees or security, asserting a claim

pursuant to 42 U.S.C. § 1983.      See ECF No. 1.

     Because Plaintiff has three strikes under the Prison

Litigation Reform Act of 1995 (“PLRA”), the Court ordered

Plaintiff to provide a statement demonstrating he was in

imminent danger of serious physical injury.         ECF No. 3.

Plaintiff denies that the three-strikes prohibition applies to
Case 1:20-cv-17470-NLH-KMW Document 8 Filed 12/23/20 Page 2 of 4 PageID: 90



him.    Alternatively, he asserts he qualifies for § 1915(g)’s

exception.    ECF Nos. 4-7.

       The PLRA amended § 1915 and established certain financial

requirements for prisoners who are attempting to bring a civil

action in forma pauperis. 1    The PLRA contains a “three strikes”

provision that “prohibits a prisoner from proceeding IFP in a

civil action or on appeal if, on three or more prior occasions,

he has brought an action or appeal while incarcerated or

detained that was dismissed as frivolous, malicious, or for

failure to state a claim upon which relief may be granted . . .

.”   Millhouse v. Sage, 639 F. App'x 792, 793 (3d Cir. 2016)

(citing 28 U.S.C. § 1915(g)).

       Plaintiff has had at least three qualifying dismissals:

Garrett v. Murphy, No. 20-5235 (D.N.J. May 14, 2020) (dismissed

for failure to state a claim); Garrett v. United States, No. 18-

14515 (D.N.J. Nov. 27, 2018) (dismissed for failure to state a

claim); Garrett v. Mendez, No. 13-5343 (D.N.J. Aug. 14, 2014)

(dismissed for failure to state a claim).        Plaintiff objects to

the most recent strike, Garrett, No. 20-5235, because he has

appealed the Court’s order.      ECF No. 5-1 at 3.




1 “‘Prisoner’ means any person incarcerated or detained in any
facility who is accused of, convicted of, sentenced for, or
adjudicated delinquent for, violations of criminal law or the
terms and conditions of parole, probation, pretrial release, or
diversionary program.” 28 U.S.C. § 1915(h).

                                    2
Case 1:20-cv-17470-NLH-KMW Document 8 Filed 12/23/20 Page 3 of 4 PageID: 91



     The Supreme Court has long held that “[a] prior dismissal

on a statutorily enumerated ground counts as a strike even if

the dismissal is the subject of an appeal.        That, after all, is

what the statute literally says.”       Coleman v. Tollefson, 135 S.

Ct. 1759, 1763 (2015).     Accord Parker v. Montgomery Cty. Corr.

Facility/Bus. Office Manager, 870 F.3d 144, 152 (3d Cir. 2017).

Therefore, the May 14, 2020 dismissal counts as a strike even

though Plaintiff has filed an appeal.

     As Plaintiff has at least three qualifying strikes, he may

not proceed in forma pauperis unless he is in imminent danger of

serious physical injury.     28 U.S.C. § 1915(g).      “[A] prisoner

may invoke the ‘imminent danger’ exception only to seek relief

from a danger which is ‘imminent’ at the time the complaint is

filed.”    Abdul-Akbar v. McKelvie, 239 F.3d 307, 312 (3d Cir.

2001).    The complaint alleges officers falsely arrested him on

September 21, 2019.     ECF No. 1 at 5.    Plaintiff asserts he

sustained injuries to his left knee and back from the officers’

use of excessive force during the arrest.        Id.   He claims he

continues to be in pain from these injuries.         ECF No. 7 at 1.

     Plaintiff has not provided any facts suggesting his is in

imminent danger of serious physical injury.         “‘Imminent’ dangers

are those dangers which are about to occur at any moment or are

impending.”    Abdul-Akbar, 239 F.3d at 315.      “A physical injury

is ‘serious’ for purposes of § 1915(g) if it has potentially

                                    3
Case 1:20-cv-17470-NLH-KMW Document 8 Filed 12/23/20 Page 4 of 4 PageID: 92



dangerous consequences such as death or severe bodily harm.

Minor harms or fleeting discomfort don't count.”         Gresham v.

Meden, 938 F.3d 847, 850 (6th Cir. 2019).        Plaintiff’s injuries

are more than a year old.      Although he describes the injuries as

chronic, nothing in the complaint suggests he is in danger of

serious physical injury within the very near future.          “Practices

that may prove detrimental . . . over time . . . also do not

represent imminent dangers, as the harm is not about to occur at

any moment.”   Brown v. Lyons, 977 F. Supp. 2d 475, 483 (E.D. Pa.

2013)(internal quotation marks omitted) (first omission in

original).   Therefore, the Court must deny him in forma pauperis

status.   28 U.S.C. § 1915(g).

     The Clerk shall be ordered to administratively terminate

the case without filing the complaint.        Plaintiff must pay the

$402 filing and administrative fees before the complaint may be

filed.

     An appropriate Order follows.


Dated: December 23, 2020                  s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




                                    4
